 



EXHIBIT 10.2



 

AMENDED AND RESTATED DEMAND SECURED PROMISSORY NOTE

 

This Amended and Restated Demand Secured Promissory Note amends and restates
that certain Demand Secured Promissory Note dated March 27, 2014, (as at any
time amended, the "Promissory Note")

 

$7,000,000.00

OCTOBER 9, 2014

Alpharetta, Georgia

 

FOR VALUE RECEIVED, the undersigned (“Borrower”) promises to pay, on demand, to
the order of Presidential Financial Corporation (the “Lender”), at the Lender's
main office in Alpharetta, Georgia, or at such other place as Lender may
designate, the principal sum of SEVEN MILLION AND NO/100 DOLLARS ($7,000,000.00)
or so much thereof as may from time to time be outstanding under that certain
Loan and Security Agreement dated as of the date hereof between Borrower and
Lender (as at any time amended, restated, modified or supplemented, the "Loan
Agreement"), together with interest thereon as hereinafter set forth.
Capitalized terms used herein, unless otherwise defined herein, shall have the
meanings ascribed to them in the Loan Agreement.

 

Interest shall accrue on the unpaid principal balance of this Amended and
Restated Demand Secured Promissory Note (this "Note") at a variable rate per
annum equal to five percent (5%) (the “Percentage Rate”) above the greater of
(a) the prime rate of interest quoted in The Wall Street Journal from time to
time (the “Wall Street Journal Prime”) or (b) three point two-five percent
(3.25%) (the “Prime Rate Floor”). If the Wall Street Journal Prime becomes
unavailable during the term of this Note, Lender may designate a substitute
index. The rate of interest under this Note on the date hereof, expressed in
simple interest terms, is eight point two-five percent (8.25%) per annum.
Notwithstanding the interest payable, Borrower will pay to the Lender interest
based on a minimum assumed outstanding principal balance of Five Hundred
Thousand and No/100 Dollars ($500,000.00) (whichever rate is applicable from
time to time shall be referred to herein as the “Interest Rate”). The interest
rate hereunder shall adjust on the published effective date of any change in
Wall Street Journal Prime (or any substitute index) to the extent that the Wall
Street Journal Prime (or any substitute index) is greater than the Prime Rate
Floor on such date. Interest on this Note shall accrue daily and shall be due
and payable monthly, in arrears, on the last day of each month. Borrower shall
be deemed to have requested and Advance under the Loan Agreement on each date
that any interest is due under this Note and Lender may make such Advance for
the account of Borrower, charging Borrower for its share of interest accrued on
Advances made to or for the account of Borrower, all as provided in the Loan
Agreement. Upon and after the occurrence of any Event of Default and during the
continuance thereof, interest shall accrue and be payable at a fixed rate of
four percent (4.0%) per month (the "Default Interest Rate"). Interest shall be
calculated on the basis of actual days elapsed in a year of 360 days. All
payments received in respect of this Note may be applied by Lender first to
accrued interest and other charges due and owing to Lender and any remaining
amount may be applied to the principal balance hereof.

 

In the event that Borrower maintains a minimum Fixed Charge Coverage Ratio of
1.25:1 based on the September 30, 2014 audited financial statements (as defined
in the Loan Agreement) and no Event of Default has occurred, Borrower may
request a reduction in the Percentage Rate to four percent (4%) (“the Adjusted
Percentage Rate”) to take effect on the first day of the following month,
provided no Event of Default has occurred or exists. If Borrower does not
maintain a minimum Fixed Charge Coverage Ratio of 1.25:1, the effective Adjusted
Percentage Rate will return to five percent (5%).

 



 

 

 



This Note is the Demand Secured Promissory Note referred to in the Loan
Agreement, evidences the unpaid balance of Advances from time to time under the
Loan Agreement, is secured by the Collateral, and is entitled to the benefits of
the Loan Agreement. Lender, from time to time may make Advances as may be
requested by Borrower and accept payments in accordance with and subject to the
provisions of this Note and the Loan Agreement, and therefore the amount
outstanding under this Note may vary from time to time by increases.



 

            It is the intention of Lender and Borrower to conform strictly to
Applicable Law relating to maximum interest charges. Accordingly, if the
transactions contemplated hereby would violate any Applicable Law governing the
Highest Lawful Rate (as defined below), then, in that event, notwithstanding
anything to the contrary in this Note, the following will apply: the aggregate
of all payments that constitute interest under Applicable Law that is contracted
for, taken, reserved, charged, or received by Lender under this Note shall under
no circumstances be in an amount or at a rate that would otherwise cause a
violation of such law or exceed the Highest Lawful Rate (as defined below), and
any excess shall be canceled automatically and, if theretofore paid, shall, at
the option of Lender, be credited by Lender on the principal amount of any
Obligations or refunded by Lender to Borrower. The term “Highest Lawful Rate”
means the maximum interest rate that at any time or from time to time may be
lawfully contracted for, taken, reserved, charged, or received on amounts due to
Lender, under laws applicable to Borrower or Lender with regard to this Note
that are presently in effect or, to the extent allowed by law, under such
Applicable Law that then allows a higher maximum lawful rate than Applicable Law
now allows.

 

The occurrence of an Event of Default shall entitle Lender, at any time and
without notice to or demand upon Borrower or Guarantor, to declare the entire
unpaid principal balance hereof and all accrued interest hereon to be, and the
same shall thereupon become, immediately due and payable; provided, however,
that neither the foregoing provision nor any other provision in any Loan
Document shall be construed to limit, prejudice or otherwise affect the demand
nature of this Note. Lender shall have the absolute and unconditional right to
demand payment of this Note in Lender’s discretion at any time, whether or not
any Event of Default exists. Time is of the essence of this Note.

 

Borrower hereby waives demand, presentment, notice, protest and notice of
dishonor and diligence in collection or bringing suit and agrees that Lender may
accept partial payment, or release or exchange security or Collateral, without
discharging or releasing any unreleased Collateral or the Obligations evidenced
hereby. Borrower further waives any and all rights of exemption, both as to
personal and real property, under the constitution or laws of the United States,
the State of Georgia, or any other state or jurisdiction. Lender shall not be
deemed to waive or have waived any of its rights or remedies hereunder unless
such waiver is in writing and signed by an authorized agent of Lender, and no
failure, delay or omission by Lender in exercising any of its rights or remedies
shall operate as a waiver of such rights or remedies. A waiver by Lender in
writing on one occasion shall not be construed as a consent to or a waiver of
any right or remedy on any future occasion.

 

Borrower agrees to pay reasonable attorneys’ fees and costs incurred by Lender
in collecting or attempting to collect this Note, whether by suit or otherwise.
Attorney’s fees relating to collection for which Borrower shall be responsible
to reimburse Lender shall be equal to the greater of (a) actual fees and
expenses or (b) fifteen percent (15%) of the principal and interest owed
hereunder at the time of commencement of collection activities or the maximum
amount permitted by law then in effect.

 



-2-

 

 



This Note has been executed and delivered in the State of Georgia, is intended
to take effect as a contract under seal under the laws of the State of Georgia,
and shall be governed in all respects by and construed in accordance with the
internal laws of the State of Georgia. This Note shall be binding upon Borrower
and its successors and assigns.

 

BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS
DIRECTLY OR INDIRECTLY TO THIS NOTE, THE OBLIGATIONS, THE COLLATERAL, ANY
ALLEGED TORTIOUS CONDUCT BY LENDER WHICH MAY IN ANY WAY, DIRECTLY OR INDIRECTLY,
ARISE OUT OF OR RELATE TO THE RELATIONSHIP BETWEEN BORROWER AND LENDER.

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed by its duly
authorized officers and has delivered this Note to Lender, on the day and year
first above written.

 



      JANEL WORLD TRADE, LTD.   THE JANEL GROUP OF LOS ANGELES, INC.       By:
/s/ Ruth Werra     By: /s/ Ruth Werra   Ruth Werra, Secretary   Ruth Werra,
Secretary       THE JANEL GROUP OF NEW YORK, INC.   JANEL FERRARA LOGISTICS, LLC
      By: /s/ Ruth Werra     By: /s/ Ruth Werra   Ruth Werra, Secretary     Ruth
Werra, Secretary       THE JANEL GROUP OF ILLINOIS, INC   ALPHA INTERNATIONAL,
LP       By: /s/ Ruth Werra     By: Janel Alpha GP LLC, G.P.            Ruth
Werra, Secretary   By: Janel World Trade Ltd.           By: /s/ Ruth Werra      
Ruth Werra, Secretary       THE JANEL GROUP OF GEORGIA, INC   PCL TRANSPORT, LLC
      By: /s/ Ruth Werra     By: Janel World Trade Ltd, Managing Member Ruth
Werra, Secretary         By: /s/ Ruth Werra       Ruth Werra, Secretary      

  





STATE OF _________________

 



COUNTY OF _________________

 



Personally appeared before me, the undersigned attesting officer duly authorized
to administer oaths, Ruth Werra, who, having satisfactorily proved herself to be
the person who signed the within and foregoing Amendment, stated that she did so
as his free and voluntary act and deed, this ____ day of October, 2014.



 



  Notary Public                  Seal





My Commission Expires: ___________________

 

 



-3-

 

